Title: To James Madison from Richard O’Brien, 24 June 1801
From: O’Brien, Richard
To: Madison, James


Esteemed Sir
Algiers the 24th. of June 1801.
My last letter from Consul Cathcart was dated the 17th. of april at that time nothing was arranged on our affairs. The Bashaw of Tripolis demands was very exorbitant and far beyond any lattitudes which Could be given to a Consul in Barbary, and agreeable to the Bashaws declaration the Corsairs of Tripoli would have his orders to Capture Americans. Report Says they have taken 3 Sail.

The dey has in January and april wrote two Strong letters to the Bashaw of Tripoli in favour of our affairs. They might in Some respects Check the plundering ideas of Tripoli but to arrange and Secure this business, it will be requisite on the part of the united States, to give an extraordinary present and for us to Shew a respectable force in this Sea.
The Same time this regency is growling and Snarling at me on account of The articles on the Annuities, not arriveing we being 2½ years in arrears and the dey has declared to me that our friendship entirely depended on this Event.
It is 10 Months, that I have no One letter from the department of State in fact Sir we have no funds or Credit that Can be depended on, but what is a Veering and howling business and depends on Circumstances. Our debts to the Bacris is Trifleing. Full details on all these affairs I forwarded to Govt. by the Ship Brutas Captain Brown which left Algiers in October last. And allso by The Washington which makes it needless to insert at present.
The Ship Grand Turk arrived from New york at Gibralter the 10th. of may and is affraid to proceed for Tunis on acct. of the Tripoli Corsairs. Mr Gavino has wrote to me on this business. I have Answered him that there is a state of necesity for said Ship to proceed to Sail with Convoy for Mahon and Malta, and if Seperated to Enter the ports of Oran Algiers Bona or Tunis. The Same time on account of the Alarm of Tripoli our Commerce has Suffered a great Shock Many of our Vessels is Sheltered in the ports of Spain and is affraid to proceed.
I am heartily tired of this Country. It is one year that I have sollicited that Govt. would Send a Consul to Algiers. I hope it will be attended to. My health will not admit of my Occupying My present post.
In August next we Shall have to make the two years present to the Regency. It will Cost the United States 16 thsd. dollars a new Consular present will Cost The Sum of 18 or 20 Thsd. dollars.
I am liveing in hopes of reliefe like unto a mariner on a wreck. I am Sir Very respectfully Your Most Obt Servt
Richard OBrien
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). Docketed by Wagner as received 24 Sept.


